Citation Nr: 1635142	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-31 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for weight loss associated with aseptic meningitis.

2.  Entitlement to service connection for loss of motor skills associated with aseptic meningitis.

3.  Entitlement to service connection for loss of upper body strength/chronic fatigue associated with aseptic meningitis.

4.  Entitlement to service connection for impairment of fine motor skills associated with aseptic meningitis.

5.  Entitlement to service connection for cognitive impairment associated with aseptic meningitis.

6.  Entitlement to an effective date prior to August 21, 2008, for the award of service connection for right upper extremity peripheral neuropathy.

7.  Entitlement to an effective date prior to August 21, 2008, for the award of service connection for left upper extremity peripheral neuropathy.

8.  Entitlement to an effective date prior to August 21, 2008, for the award of service connection for right lower extremity peripheral neuropathy.

9.  Entitlement to an effective date prior to August 21, 2008, for the award of service connection for left lower extremity peripheral neuropathy.

10.  Entitlement to a compensable initial rating for residuals of aseptic meningitis.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013, May 2013, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The issues of (1) whether the December 1961 rating decision that denied the Veteran's initial claim of entitlement to service connection contained clear and unmistakable error (CUE); and (2) entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT
 
1.  In a January 2013 rating decision, the RO granted service connection for residuals of aseptic spinal meningitis, which represents a full grant of that issue.
 
2.  As entitlement to service connection for residuals of aseptic spinal meningitis has been established and implemented, there is no further controversy or justiciable issue remaining before the Board.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for weight loss associated with aseptic meningitis is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2014).

2.  Entitlement to service connection for loss of motor skills associated with aseptic meningitis is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2014).

3.  Entitlement to service connection for loss of upper body strength/chronic fatigue associated with aseptic meningitis is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2014).

4.  Entitlement to service connection for impairment of fine motor skills associated with aseptic meningitis is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2014).

5.  Entitlement to service connection for cognitive impairment associated with aseptic meningitis is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's original claim of entitlement to service connection for residuals of aseptic meningitis was denied by VA in December 1961.

In August 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for residuals of aseptic meningitis, which was ultimately granted by the Board in November 2012.  The Board remanded the reopened claim to the RO for additional development, to include obtaining a determination as to whether the Veteran's current symptoms of weight loss, loss of motor skills, loss of upper body strength/chronic fatigue, impairment of fine motor dexterity, and cognitive problems are at least as likely as not caused by his aseptic meningitis.

While this claim was in remand status, the RO issued a January 2013 rating decision wherein service connection was granted for the residuals of aseptic meningitis.  Because service connection was the entire benefit sought on appeal, and because that benefit was granted, further consideration of this issue is moot.  In other words, a claim of entitlement to service connection for residuals of aseptic meningitis has not been pending before VA since the issuance of the January 2013 rating decision.  This is so because there is no longer a controversy or justiciable issue regarding entitlement to service connection for residuals of aseptic meningitis, as that matter has been decided in the Veteran's favor.

In the January 2013 rating decision, the RO assigned an initial noncompensable rating to the Veteran's residuals of aseptic meningitis.  However, according to 38 C.F.R. § 4.124a, Diagnostic Code 8019 (2016), the minimum assignable rating for residuals of aseptic meningitis is 10 percent.  Further, separate disability ratings have been assigned for the Veteran's right and left upper extremity and right and left lower extremity peripheral neuropathy.  Herein exposes the obvious confusion regarding the Veteran's claims.

The January 2013 grant of service connection applies to any and all residuals of the Veteran's aseptic meningitis.  Thus, the Veteran's ongoing contentions that "service connection" is warranted for claimed manifestation of his aseptic meningitis have been erroneously accepted, developed, and considered by the RO as separate claims of entitlement for service connection for separate disabilities and separate disability ratings.  The RO's actions are not aligned with the applicable laws and regulations.

The Board finds, instead, that the Veteran's assertions are, effectively, a disagreement with the initial noncompensable rating for residuals of aseptic meningitis.  He is asserting that the noncompensable initial rating should include consideration of his weight loss, loss of motor skills, loss of upper body strength/chronic fatigue, impairment of fine motor skills, and cognitive problems in determining the appropriate initial rating for his residuals of aseptic meningitis (a rating that is, at a minimum, 10 percent).

The Board acknowledges that separate ratings have been assigned for right and left upper extremity and right and left lower extremity peripheral neuropathy.  These disabilities appear to be separate and distinguishable disabilities.  They are not residuals of the Veteran's aseptic meningitis, but are secondary thereto.  Hence separate ratings are appropriate.

With respect to the increased rating claim for residuals of aseptic meningitis, following the January 2013 rating decision, the Veteran submitted a July 2013 notice of disagreement wherein he effectively asserted that his weight loss, loss of motor skills, loss of upper body strength/chronic fatigue, impairment of fine motor skills, and cognitive problems should be considered in the initial rating for his service-connected aseptic meningitis.  The Board finds that the July 2013 notice of disagreement is timely.  However, to date, the RO has not issued a statement of the case addressing the issue of entitlement to a compensable initial rating for residuals of aseptic meningitis.  As such, the Board is remanding said claim herein.

In July 2013, the Board dismissed a claim of entitlement to service connection for residuals of aseptic meningitis as this issue was no longer pending before VA after the issuance of the January 2013 rating decision.  

Yet again, issues of entitlement to service connection for residuals of aseptic meningitis have been appealed to the Board.  The Board must again dismiss the Veteran's claims of entitlement to service connection for weight loss, loss of motor skills, loss of upper body strength/chronic fatigue, impairment of fine motor skills, and cognitive problems, each as a residual of aseptic meningitis, as the issue of entitlement to service connection for residuals of aseptic meningitis has already been decided in the Veteran's favor.  38 U.S.C.A. § 7105(d) (West 2014); see Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The dismissal of these claims does not, in any manner, affect the inclusion of the claimed manifestations in the rating assigned to the Veteran's residual of aseptic meningitis.


ORDER

The issue of entitlement to service connection for weight loss associated with aseptic meningitis is dismissed.

The issue of entitlement to service connection for loss of motor skills associated with aseptic meningitis is dismissed.

The issue of entitlement to service connection for loss of upper body strength/chronic fatigue associated with aseptic meningitis is dismissed.

The issue of entitlement to service connection for impairment of fine motor skills associated with aseptic meningitis is dismissed.

The issue of entitlement to service connection for cognitive impairment associated with aseptic meningitis is dismissed.


REMAND

Residuals of Aseptic Meningitis

As discussed above, in a January 2013 rating decision, the RO granted entitlement to service connection for residuals of aseptic meningitis.  Therein, the RO assigned a noncompensable initial rating, effective August 21, 2008.  In July 2013, the Veteran submitted a timely notice of disagreement, seeking a compensable initial rating, to include consideration of weight loss, loss of motor skills, loss of upper body strength/chronic fatigue, impairment of fine motor skills, and cognitive problems.  To date, the RO has not issued a statement of the case wherein this issue has been addressed.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  As such, the Board finds that a remand is in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of said claim by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Effective Date Claims

Herein, the Board is referring the issue of whether the December 1961 rating decision that denied the Veteran's original claim of entitlement to service connection for residuals of aseptic meningitis contains CUE.  The Board finds that his claims of entitlement to earlier effective dates for the award of service connection for right and left upper extremity and right and left lower extremity peripheral neuropathy are inextricably intertwined with the referred CUE claim.  Consequently, the Board finds that a remand is warranted in order for these claims to be considered contemporaneously.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter)

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must take the appropriate action regarding the referred issue of whether the December 1961 rating decision that denied the Veteran's original claim of entitlement to service connection for residuals of aseptic meningitis contained CUE.

2.  Depending on the disposition of the CUE claim, the RO must re-adjudicate the issues of entitlement to an effective date prior to August 21, 2008, for the awards of service connection for right and left upper extremity peripheral neuropathy and right and left lower extremity peripheral neuropathy.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

3.  The RO must issue the Veteran a statement of the case and notification of his appellate rights regarding the claim of entitlement to a compensable initial rating for residuals of aseptic meningitis.  In so doing, the RO must specifically consider and discuss the minimum rating prescribed by 38 C.F.R. § 4.124a, Diagnostic Code 8019.  The RO must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to either or both of these claims, it must be certified to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


